     Case 2:21-cv-00674-GMN-NJK Document 5 Filed 05/06/21 Page 1 of 3



1    Steven A. Alpert, NV Bar #8353
2    PRICE LAW GROUP, APC
     5940 S. Rainbow Blvd., Suite 3014
3    Las Vegas, Nevada 89118
4    Phone: (702) 794-2008
     alpert@pricelawgroup.com
5    Attorneys for Plaintiff,
6    Susana Fuentes
7
8                        UNITED STATES DISTRICT COURT
                              DISTRICT OF NEVADA
9
10
     SUSANA FUENTES,                           Case No.: 2:21-cv-00674-GMN-NJK
11
12                      Plaintiff,             NOTICE OF SETTLEMENT
13   v.
14
     EQUIFAX INFORMATION
15   SERVICES, LLC,
16
                        Defendant.
17
18
19
20
21
           NOTICE IS HEREBY GIVEN that Plaintiff Susana Fuentes (“Plaintiff”) and
22
     Defendant Equifax Information Services, LLC, have settled all claims between them
23
24   in this matter. The parties are in the process of completing the final settlement
25
     documents and expect to file a Notice of Voluntary Dismissal with Prejudice within
26
     the next forty-five (45) days. Plaintiff requests that the Court vacate all pending
27
28
                                              1
     Case 2:21-cv-00674-GMN-NJK Document 5 Filed 05/06/21 Page 2 of 3



1    deadlines and hearings in this matter. Plaintiff also requests that the Court retain
2
     jurisdiction for any matters related to completing and/or enforcing the settlement.
3
4
5                                              RESPECTFULLY SUBMITTED,
6
     DATED: May 6, 2021                        By: /s/ Steven A. Alpert
7                                              Steven A. Alpert, NV Bar #8353
8                                              PRICE LAW GROUP, APC
                                               5940 S. Rainbow Blvd., Suite 3014
9                                              Las Vegas, Nevada 89118
10                                             Phone: (702) 794-2008
                                               alpert@pricelawgroup.com
11                                             Attorneys for Plaintiff,
12                                             Susana Fuentes
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              -2-
     Case 2:21-cv-00674-GMN-NJK Document 5 Filed 05/06/21 Page 3 of 3



1                              CERTIFICATE OF SERVICE
2
           I hereby certify that on May 6, 2021, I electronically filed the foregoing with
3
4    the Clerk of the Court using the ECF system, which will send notice of such filing to

5    all attorneys of record in this matter.
6
           PRICE LAW GROUP, APC
7          /s/ Lia Ruggeri
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               -3-
